DETAILED ACTION
1.	The present application, filed on or after March 13, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a non-provisional, regular application with no claim of priority.   
	The IDS filed February 22, 2021 has been considered.
	Claims 1 - 20 are pending and examined below.

	Denial of FAI:
	The Request For First Action Interview (Full Pilot Program) is DENIED.  The FAI Pilot Program terminated January 15, 2021 and this Application was filed February 22, 2021.  See the announcement at:
	https://www.uspto.gov/patents/initiatives/first-action-interview/full-first-action-interview-pilot-programHi

	Eligibility of Claims 13 – 17 under §101:
	Claim 13 is Not Directed to an Abstract Idea nor does it recite an abstract idea.  
	Claim 13 recites, in pertinent part, a smart card comprising a microcontroller configured to receive one or more signals that allow the smart card to determine a geographic location; a processor configured to determine, using predictive analytics, a context associated with the smart card by comparing user information to a list of known establishments associated with the geographic location; and a display configured to present a set of information based on the context associated with the smart card, the set of information comprises information associated with performing a transaction associated with the context.
	These are hardware computerized components recited with specificity.  This is not an abstract concept or abstract idea.  The claim recites an alleged improvement in the functioning of a hardware component, namely, a smart card.  The claim recites an improvement to another technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a).   Claim 13 does not represent an “apply it” scenario.  Neither does the claim recite a mathematical concept, a method of organizing human activity, nor a mental process.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	Accordingly, Claim 13 and its associated dependent claims are eligible.
	
Claim Rejections – 35 USC § 101

2.	35 USC § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture and composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


A.	Rejection Based on Abstract Idea
Claims 1 – 12 and 18 - 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  
B.	Statutory Categories
Independent Claim 1 is a method claim and therefore falls into the category of a “process.”   Claim 18 is a “smart card” claim that recites various computer hardware components such as a processor and an antenna, and therefore falls into the category of “machine/manufacture.”  
C.	The Claim Recites an Abstract Idea
Claim 1 is illustrative of the rejection of the claims on the grounds of abstract idea.
Claim 1 recites the limitation:
“obtaining, based on the first geographic location of the smart card, a first list of known establishments associated with the first geographic location; determining, based on the first geographic location of the smart card, a first context by comparing user information to the first list of known establishments associated with the first geographic location; causing a first set of information associated with the first context to be presented by the display on the smart card; generating a prediction, based on the first geographic location of the smart card, of a second geographic location of the smart card; obtaining, based on the prediction of the second geographic location, a second list of known establishments associated with the second geographic location;”

This limitation, as drafted, is a process that, under its broadest reasonable interpretation, constitutes a method of organizing human activity, specifically, fundamental economic principles or practices.  That is, analyzing this limitation in the context of the claim as a whole, it recites a process that falls within the grouping of abstract ideas comprising certain methods of organizing human activity.  Fundamental economic principles or practices are examples of such methods.  In this case, the fundamental economic principle or practice is the common practice of predicting at which merchants a consumer will shop based upon previous purchases.  These practices could also be performed mentally by a person who followed the consumer around and observed his/her purchases.  By this practice, the person could predict which purchases or which stores the consumer would next visit.
Furthermore, the mere nominal recitation of computerized terms - such as a “smart card” – at such a high level of generality does not remove the claim from the category of common or abstract methods of organizing human activity.  
Thus, Claim 1 recites a judicial exception, namely, an abstract idea.
D.	The Claim Does Not Integrate the Abstract Idea into a Practical Application
Moreover, this judicial exception is not integrated into a practical application. The possible “additional limitations” recited in the Claim that must be considered are as follows:
using one or more antennas of a smart card, 
wherein the smart card comprises a display; 
causing a first set of information associated with the first context to be presented by the display on the smart card; 
generating a prediction, based on the first geographic location of the smart card, of a second geographic location of the smart card; 
obtaining, based on the prediction of the second geographic location, a second list of known establishments associated with the second geographic location; 
determining, based on the second geographic location of the smart card, a second context by comparing the user information to the second list of known establishments associated with the second geographic location;
causing a second set of information associated with the second context to be presented by the display on the smart card, the second set of information comprises information associated with performing a transaction associated with the second context.
No additional computer components are mentioned in these limitations except –  an “antenna” and a “display.”   These terms are recited at a high level of generality.   No other particular computer functions or computer component interactions within this system are recited.  The few computer-related limitations are wholly generic in nature and are recited at such a high level of generality as to not provide any meaningful limitations on the claim.  Furthermore, the claim lacks concrete assignments of specific functions among these various components.  One example of such concrete assignment is to assign, in the claim, certain functions to specific components and recite them as interacting in specific ways.  This is not the case with Claim 1.
Analyzing these additional limitations individually, and taking the claim as a whole and as an ordered combination, it is clear that these additional limitations do not serve to integrate the abstract idea into a practical application.  They do not recite a technological solution to a technological problem.  They do not improve the functioning of the computer system itself.  In fact, there are very few computerized system components or functions recited.  Thus, these limitations fail to recite with specificity any technical function or any improvement to the functioning of the computer system itself – if any.  Therefore, the claim lacks the specificity required to transform the claim from one claiming only an outcome or a result – determining location of merchants - to one claiming a specific way of achieving that outcome or result.
Accordingly, the recitation of these generic components amounts to no more than mere instructions “to apply” the abstract idea exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. That is, the additional elements recited in the claim beyond the judicial exception(s) have been evaluated to determine whether those additional elements, considered individually and in combination, integrate the judicial exception(s) into a practical application.  They do not.
E.	Step 2B:  The Claim Does Not Recite Significantly More than the Abstract Idea
This step involves the search for an “inventive concept.”  However, it is clear from the case law and the MPEP that the considerations at issue are the same as those considered above with respect to the analysis of a practical application.  See MPEP 2106.05(a) – (c) and (e).  In other words, these analyses sharply overlap.
Therefore, based on the above analysis, the identified additional limitations do not provide “significantly more” than the abstract idea.  The claim is therefore ineligible under §101.  The other independent claims are, likewise, ineligible for the same reasons as they are virtually identical to Claim 1.
F.	The Dependent Claims Do Not Recite Meaningful Additional Limitations
Similarly, Claim 2 recites the same abstract idea as Claim 1 by virtue of its dependency on Claim 1.  Like Claim 1, this claim does not recite sufficient additional elements to integrate the abstract idea into a practical application.  Claim 2 merely recites the abstract concept of personal information. 
Claim 3 merely recites the abstract concept of types of smart cards.
Claim 4 merely recites the abstract concept of determining location.
Claim 5 merely recites the abstract concept of determining location.
Claim 6 merely recites the abstract concept of mobile device.  
Claim 7 merely recites the abstract concept of POS terminal.
Claim 8 merely recites the abstract concept of a history of transactions.
Claim 9 merely recites the abstract concept of determining a transaction history.
Claim 10 merely recites the abstract concept of types of merchants.
Claim 11 merely recites the abstract concept of changing frequency.
Claim 12 merely recites the abstract concept of permitted users.
Claim 18 - 20 are virtually identical to various of the aforementioned claims and are ineligible for the same reasons as set forth above.  
None of these claims provide any additional meaningful limitations, non-generic computer components, or specific assignments of functionality among those components.  Likewise, if at all, these claims recite only generic, computer-related limitations which are recited at such a high level of generality as to be devoid of any meaningful limitations.  These limitations do not recite improvements in the functioning of the computer or to any other technology or technical field.
Therefore, these claims do not include additional elements that are sufficient to integrate the abstract idea into a practical application, nor do they amount to significantly more than the recited abstract idea because the additional elements, when considered both individually and as an ordered combination, constitute only a mere instruction to “apply” the abstract idea.   
Thus, Claims 1 – 12 and 18 - 20 constitute ineligible subject matter under 35 USC § 101 as being directed to an abstract idea without more.  

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 are rejected under 35 U.S.C. §103 as being unpatentable over Patent Publication No. 2017/0109730 to Locke et al. (hereinafter “Locke”) in view of U.S. Patent Publication No. 2012/0296724 to Faro et al. (hereinafter “Faro”) 

Locke is Applicant’s own publication and should be well known to Applicant.  It is in the exact same field of endeavor as the claimed invention – the use of smart cards for various commercial transactions.
The title of Locke reads as follows:    Dynamic transaction card protected by dropped card detection.
Moreover, Locke teaches all of the basic smart technology recited in the instant claims.  The Abstract is as follows:
“A dynamic transaction card that includes a transaction card having a number of layers, each of which may be interconnected to one another. For example, a dynamic transaction card may include an outer layer, a potting layer, a sensor layer that may detect and identify a card free fall and/or subsequent impact, which may trigger a microcontroller to send a mobile notification to a cardholder notifying the user that the card has been dropped, and/or may disable or deactivate the card and/or a user account associated with the card, a display layer (including, for example, LEDs, a dot matrix display, and the like), a microcontroller storing firmware, Java applets, Java applet integration, and the like, an EMV™ chip, an energy storage component, one or more antenna (e.g., Bluetooth™ antenna, NFC antenna, and the like), a power management component, a flexible printed circuit board (PCB), a chassis, and/or a card backing layer.”  (emphasis added) 

Thus, Locke’s teachings are almost identical to those of the claimed invention.  
Therefore, with regard to Claim 1, Locke teaches:

1. A method comprising: determining, using one or more antennas of a smart card, a first geographic location of the smart card, wherein the smart card comprises a display; 
(See at least Fig. 4 of Locke and accompanying description, which describes a smart card having a microcontroller and a display in communication with the mobile device of a user:

    PNG
    media_image2.png
    904
    878
    media_image2.png
    Greyscale

It is clear that various applications can be executed in conjunction with the smart card of Locke, which applications are in communication between a mobile device of the user and an antenna on the smart card:
“[0154] FIG. 4 illustrates a system associated with the use of a dynamic transaction card. The example system 400 in FIG. 4 may enable a mobile device 420 storing a mobile banking application, for example, to provide data updates to a dynamic transaction card 410 via network 430. For example, data received at mobile device 420 may be transmitted to dynamic transaction card 410 where it is received via antenna 414. Data may be received and/or transmitted using, for example a mobile banking application that maintains and/or creates a secure connection with a financial institution to send and/or receive data related to an account associated with the financial institution. For example, a mobile banking application may include send and/or receive data related to a credit account, a debit account, a prepaid account, a loyalty account, a rewards account, and/or the like. Data may also include track data that may be updated upon demand.”  (emphasis added) 

It is also clear that the dynamic transaction card of Locke comprises a “smart card:”
“[0082] Smartcard and/or EMV™ chip reader 808 may be any electronic data input device that reads data from a smart card (e.g. a transaction card as described herein) and/or EMV™ chip. Smartcard and/or EMV™ chip reader 808 may be capable of supplying an integrated circuit (e.g., EMV™ chip) on the transaction card with electricity and communicating with the transaction card via protocols, thereby enabling read and write functions. In various embodiments, smartcard and/or EMV™ chip reader 808 may enable reading from contact or contactless transaction cards. Smartcard and/or EMV™ chip reader 808 also may communicate using standard protocols including ISO/IEC 7816, ISO/IEC 14443 and/or the like or proprietary protocols.”  (emphasis added) 

The smart card of Locke is provided with antennas for providing location services.  See [0009], [0064], [0141], [0148], [0169], and [0171].
Locke teaches that the smart card can be used to execute transactions in an electronic network including the  POS of a merchant, the user’s mobile device, and a payment network.  See [0075] and Fig. 1 as follows:


    PNG
    media_image3.png
    849
    808
    media_image3.png
    Greyscale


Therefore, Locke appears to teach the basic technological limitations of Claim 1.  However, out of an abundance of caution, and subject to further consideration of the cited reference and subject to the broadest reasonable interpretation of the relevant limitation Faro is cited for its teachings of related to recommending merchants based on historical transactions..
Faro is in the same field at the claimed invention and Locke – determining a consumer’s location and recommending merchants according to that location.  The title is as follows:  Systems and methods for recommending merchants
The Abstract of Faro reads as follows:
“A method and a recommender computer system are provided. The recommender computer system is programmed to receive payment card transaction information for a payment cardholder from the interchange network. The payment card transaction information includes data relating to a plurality of purchases made by the cardholder at a plurality of different merchants. The recommender computer system is further programmed to receive merchant rating information, receive merchant descriptive information, and determine location information of each of the plurality of different merchants relative to at least one of a predetermined selectable location and a current location of the cardholder. The recommender computer system then determines a relative ranking of the plurality of different merchants using the received payment card transaction information, the received merchant rating information, the received merchant descriptive information, and the determined location information and displays the determined recommendations to a cardholder.” (emphasis added) 

Furthermore, Faro teaches that the recommendation of merchants is based on past transaction history:
“[0001] The field of the invention relates generally to methods and systems for recommending merchants and, more particularly, to network-based methods and systems for recommending merchants to a transaction payment card holder using past transaction history of the cardholder with merchants, current preferences of the cardholder, and the transaction history of other cardholders with merchants.”  (emphasis added) 
Therefore, with respect to Claim 1, Faro teaches:
obtaining, based on the first geographic location of the smart card, a first list of known establishments associated with the first geographic location;   (See at least [0003].  See also [0017], wherein the broad definition of “transaction card” would include a smart card as understood by a person of ordinary skill in the art.)

determining, based on the first geographic location of the smart card, a first context by comparing user information to the first list of known establishments associated with the first geographic location;  (See at least [0015], wherein the list or ranking of the merchants is determined on the basis of the current location of the transaction card which is automatically determined using GPS, and wherein the “context” is considered to comprise the past transactions of the consumer at the listed merchants.)

causing a first set of information associated with the first context to be presented by the display on the smart card;  (See at least [0057].)

generating a prediction, based on the first geographic location of the smart card, of a second geographic location of the smart card;  (See at least [0053] – [0056], wherein examples of various “predictions” are presented in these paragraphs and a “recommendation” is considered to constitute the recited “prediction.”)

obtaining, based on the prediction of the second geographic location, a second list of known establishments associated with the second geographic location;  (See at least [0062] wherein a merchant recommendation based on various selected locations is considered to constitute the recited “second list.”)

determining, based on the second geographic location of the smart card, a second context by comparing the user information to the second list of known establishments associated with the second geographic location; and  (See at least [0053] – [0056], wherein examples of various “predictions” are presented in these paragraphs and a “recommendation” is considered to constitute the recited “prediction.”  Furthermore, the “context” is the basis on which the prediction is made in these examples.)

causing a second set of information associated with the second context to be presented by the display on the smart card, the second set of information comprises information associated with performing a transaction associated with the second context.  (See at least [0063] wherein the rating or ranking is considered to constitute the recited “second set of information.”)

Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the smart card teachings of Locke, wherein the smart card has a display and location determination technology, to add the location-based recommender system of Faro.  The motivation to do so comes from Locke.  As quoted above, Locke teaches that the location of the smart card can be used for various purposes and applications.  It would greatly enhance the efficiency and effectiveness of the smart card system of Locke to use the location teachings and recommendation teachings of Faro.   
With regard to Claim 2, Locke teaches wherein the second set of information comprises personal identifiable information of a user of the smart card.  

With regard to Claim 3, Locke teaches wherein the smart card comprises at least one of: an identification card; or a bank card.  (See at least [0003])

With regard to Claim 4, Locke teaches wherein the determining the first geographic location of the smart card comprises: receiving a plurality of signals from a plurality of global positioning satellites; and calculating the first geographic location of the smart card based on the plurality of signals received from the plurality of global positioning satellites.  (See at least [0049] with respect to a satellite network for determining location.  See also [0064] and [0148].)

With regard to Claim 5, Locke teaches wherein the determining the first geographic location of the smart card comprises: receiving a signal from a beacon, wherein the signal comprises location information associated with the beacon; calculating a distance between the smart card and the beacon based on the signal; and determining, based on the distance between the smart card and the beacon and based on the location information associated with the beacon, the first geographic location of the smart card.  (See at least [0049] with respect to a satellite network for determining location.  See also [0064] and [0148], wherein the satellite and location services is considered to constitute the recited “beacon” which gives off a signal for determining location.)
With regard to Claim 6, Locke teaches wherein the determining the first geographic location of the smart card comprises: receiving location information from a mobile device associated with a user of the smart card.  (See at least Fig. 1 and Fig. 4, reproduced above.)

With regard to Claim 7, Locke teaches wherein the determining the first geographic location of the smart card comprises: receiving location information from a payment terminal in response to the smart card being presented for a transaction.  (See at least [0106] and [0141] and [0148], as well as [0169] – [0171].)

With regard to Claim 8, Locke in view of Faro teaches wherein the generating the prediction of the second geographic location of the smart card comprises: predicting the second geographic location of the smart card based on a history of transactions associated with the smart card.  (See at least Faro:  [0001].)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the smart card teachings of Locke, wherein the smart card has a display and location determination technology, to add the location-based recommender system of Faro.  The motivation to do so comes from Locke.  As quoted above, Locke teaches that the location of the smart card can be used for various purposes and applications.  It would greatly enhance the efficiency and effectiveness of the smart card system of Locke to use the location teachings and recommendation teachings of Faro.   

With regard to Claim 9, Locke in view of Faro teaches wherein the determining the second context associated with the second geographic location of the smart card further comprises: determining a transaction history associated with a user of the smart card; and determining that the second geographic location correlates with a previous transaction in the transaction history.  (See at least Faro:  [0015].)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the smart card teachings of Locke, wherein the smart card has a display and location determination technology, to add the location-based recommender system of Faro.  The motivation to do so comes from Locke.  As quoted above, Locke teaches that the location of the smart card can be used for various purposes and applications.  It would greatly enhance the efficiency and effectiveness of the smart card system of Locke to use the location teachings and recommendation teachings of Faro.   

With regard to Claim 10, Locke in view of Faro teaches wherein the determining the second context associated with the second geographic location of the smart card further comprises: determining that the smart card is being presented at least one of: a store, a restaurant, or a bar.  (See at least Faro:  [0051].)
Therefore, it would have been obvious to one of ordinary skill in the relevant art at the time of filing the claimed invention to have modified the smart card teachings of Locke, wherein the smart card has a display and location determination technology, to add the location-based recommender system of Faro.  The motivation to do so comes from Locke.  As quoted above, Locke teaches that the location of the smart card can be used for various purposes and applications.  It would greatly enhance the efficiency and effectiveness of the smart card system of Locke to use the location teachings and recommendation teachings of Faro.   

With regard to Claim 11. Locke teaches further comprising: receiving, from a computing device, an instruction to change a frequency with which the smart card determines location.  (See at least [0016], wherein a person of ordinary skill in the art would readily understand that the settings could be adjusted to change the channel for communications.)

With regard to Claim 12, Locke teaches wherein the second set of information comprises at least one of: a first indication that a user of the smart card is permitted to perform a first action; a second indication that the user of the smart card is permitted to perform a second action, but not the first action; or a third indication that the user is not permitted to perform the first action or the second action.  (See at least [0014], wherein a person of ordinary skill in the art would readily understand that the smart card, configured for a “credit” transaction, cannot be used for a “debit” transaction.)

With regard to Claim 13, the claimed invention is essentially identical to that claimed with respect to Claim 1 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 14, the claimed invention is essentially identical to that claimed with respect to Claim 4 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 15, the claimed invention is essentially identical to that claimed with respect to Claim 5 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 16, the claimed invention is essentially identical to that claimed with respect to Claim 5 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 17, Faro teaches the various types of displays used in the smart card.  (See at least [0014])

With regard to Claim 18, the claimed invention is essentially identical to that claimed with respect to Claim 1 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 19, the claimed invention is essentially identical to that claimed with respect to Claim 4 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

With regard to Claim 20, the claimed invention is essentially identical to that claimed with respect to Claim 2 above and is therefore obvious for the same reasons as set forth above with respect to that claim.

Conclusion
4.	 Applicant should carefully consider the following in connection with this Office Action:
   	A.	Search and Prior Art
	The search conducted in connection with this Office Action, as well as any previous Actions, encompassed the inventive concepts as defined in the Applicant’s specification. That is, the search(es) included concepts and features which are defined by the pending claims but also pertinent to significant although unclaimed subject matter.  Accordingly, such search(es) were directed to the defined invention as well as the general state of the art, including references which are in the same field of endeavor as the present application as well as related fields (e.g. using smart card technology to determine location and recommend merchants).   Indeed, there is a plethora of prior art in these fields.
	Therefore, in addition to prior art references cited and applied in connection with this and any previous Office Actions, the following prior art is also made of record but not relied upon in the current rejection:
	U.S. Patent Publication No. 2016/0307188 to Zarakas et al.  This reference is relevant to the features of smart card technology.
	U.S. Patent Publication No. 2017/0148081Chautan.  This reference is relevant to the features of determining merchants on the basis of location.
	U.S. Patent Publication No. 2021/0357826 to Sakamoto et al.  This reference is relevant to the features of beacon technology.

	B.	Responding to this Office Action
	In view of the foregoing explanation of the scope of searches conducted in connection with the examination of this application, in preparing any response to this Action, Applicant is encouraged to carefully review the entire disclosures of the above-cited, unapplied references, as well as any previously cited references.  It is likely that one or more such references disclose or suggest features which Applicant may seek to claim.  Moreover, for the same reasons, Applicant is encouraged to review the entire disclosures of the references applied in the foregoing rejections and not just the sections mentioned.

	C.	Interviews and Compact Prosecution
	The Office strongly encourages interviews as an important aspect of compact prosecution.  Statistics and studies have shown that prosecution can be greatly advanced by way of interviews. Indeed, in many instances, during the course of one or more interviews, the Examiner and Applicant may reach an agreement on eligible and allowable subject matter that is supported by the specification.  
	Interviews are especially welcomed by this examiner at any stage of the prosecution process.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool (e.g. WebEx).  To facilitate the scheduling of an interview, the Examiner requests either a phone call at the number set forth below or the use of the AIR form as follows:

	USPTO Automated Interview Request  http://www.uspto.gov/interviewpractice.

	Other forms of interview requests filed in this application may result in a delay in scheduling the interview because of the time required to appear on the Examiner's docket.  Thus, a phone call or the use of the AIR form is strongly encouraged.
		 
	D.	Communicating with the Office
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM BUNKER whose telephone number is (571)272-0017.  The examiner can normally be reached on M - F 8:30AM - 5:30PM, ET.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas, can be reached at 571-270-1836.  Information regarding the status of an application, whether published or unpublished, may be obtained from the “Patent Center” system.  For more information about the Patent Center system, see https://www.uspto.gov/patents/apply/patent-center.  Should you have questions on access to the Patent Center system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/William (Bill) Bunker/
U.S. Patent Examiner
AU 3691

(571) 272-0017

November 1, 2022

/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3691